                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL B. KINGSLEY,

        Plaintiff,                                                         ORDER
 v.
                                                                  Case No. 20-cv-255-jdp
 MONROE COUNTY JUSTICE
 DEPARTMENT, et al

        Defendants.


       Plaintiff Michael b. Kingsley, a prisoner in the custody of the Department of

Corrections, has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has filed

a partial trust fund account statement in support of the motion for leave to proceed without

prepaying the fee.

       However, before I could consider a request to proceed without prepayment of the filing

fee, plaintiff would have to submit a trust fund account statement covering the six-month

period preceding the filing of the compliant to determine if plaintiff qualifies for indigent status

and if so, assess an initial partial payment of the $350 filing fee. A decision regarding plaintiff’s

indigency status cannot be made at this time because the trust fund account statement

submitted does not cover the entire six-month period immediately preceding the filing of the

complaint.

       Plaintiff has submitted a statement for March 2, 2020 through March 16, 2020. This

statement is insufficient to determine if plaintiff qualifies for indigent status. Instead, plaintiff

must submit a certified copy of a trust fund account statement for the entire six-month period

immediately preceding the filing of the complaint beginning approximately September 19,

2019 and ending approximately March 19, 2020. Once the necessary statement has been


                                                 1
submitted, I will calculate the initial partial payment and advise plaintiff of the amount due

before the court can screen the merits of the complaint under 28 U.S.C. § 1915(e)(2).




                                             ORDER

       IT IS ORDERED that plaintiff Michael b. Kingsley may have an enlargement of time

until April 9, 2020 to submit a certified trust fund account statement for the period beginning

approximately September 19, 2019 and ending approximately March 19, 2020. If, by April 9,

2020, plaintiff fails to respond to this order, I will assume that plaintiff wishes to withdraw this

action voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the

case at a later date.




               Entered this 19th day of March, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
